DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2022-02-07 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-02-07, the 35 U.S.C. § 112(b) rejections have been withdrawn.


Response to Arguments
Applicant’s arguments, see page 8, filed 2022-02-07, with respect to the rejection of claims 2-21 under 35 U.S.C. § 112(a) have been fully considered but they are not persuasive.


In view of the amendment filed 2022-02-07, the rejection of claims 2-4, 9, 11-13, and 18-20 under 35 U.S.C. § 102(a)(2) has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made.  The Examiner notes, however, that some arguments, which are still relevant to the new grounds of rejection are not persuasive. 
Specifically, in response to applicant’s argument that McGrew fails to disclose “the model as being in a form that humans can read, understand, and modify”, the Examiner respectfully disagrees.  McGrew discloses that the model separates traffic into two categories of “normal” or “malware-generated”.  Such modeling seems to be easily readable, understandable, and modifiable (such as by providing different training data).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 2 recites the limitation “generating a network communication model based on the match data, … wherein the network communication model is configured to label a particular communication in the network as one of permitted and blocked”, and the specification does not provide adequate written description to support the full scope of the generic claim.
The Examiner notes that problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both; Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 (“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve 
In this instance, the claim recites the desired functional result of “generating a network communication model … configured to label a particular communication in the network as one of permitted and blocked”; however, the specification does not show invented species (plural) sufficient to support a claim to the functionally-defined genus.  Instead, the Specification merely describes a single model implementation ([0044]-[0058]) and rule/clustering mechanisms (e.g. [0059]-[0073]), but does not link them to the determination of which flows are (desired to be) “permitted” vs (desired to be) “blocked”, let alone describe multiple species sufficient to achieve the claimed desired functional result of “generating a network communication model … configured to label a particular communication in the network as one of permitted and blocked”.
Further, without supervised learning, the Specification does not describe how an unsupervised learning model could learn to distinguish between (desired to be) “permitted” and (desired to be) “blocked” traffic.  The Examiner’s understanding is that, at best, an unsupervised learning process could distinguish between normal and abnormal traffic, which 
In summary, 1) the Specification is required to clearly describe the structure and function for achieving the claimed desired functional result of “generating a network communication model … configured to label a particular communication in the network as one of permitted and blocked” AND 2) the claim must be limited to the scope of the written description for achieving such; See MPEP § 2161.01(I).  However, neither of the requirements appears satisfied, and thus the claims are not adequately supported by the written description as filed.
Claims 11 and 19 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 2-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 2 recites the limitation “generating a network communication model based on the match data, wherein the network communication model is in a readable, 
The Examiner notes that problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both; Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 (“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.”).  That is, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” (MPEP § 2161.01(I)), and the instant Specification does not appear to adequately describe how the result is achieved and also the claim is not limited to such an embodiment that would achieve the function.
In this instance, the claim recites the desired functional result of “generating a network communication model based on the match data, wherein the network communication model is in a readable, understandable, and modifiable form”; however, the specification does not describe the structure or function necessary generate a model that is “in a readable, understandable, and modifiable form”.  Instead, the Specification merely recites that “model 104 should be in a form that humans can read, understand, and modify, even if doing so requires significant dedication and attention” (e.g. [0039]) without describing how to generate 
In summary, 1) the Specification is required to clearly describe the structure and function for achieving the claimed desired functional result of “generating a network communication model based on the match data, wherein the network communication model is in a readable, understandable, and modifiable form” AND 2) the claim must be limited to the scope of the written description for achieving such; See MPEP § 2161.01(I).  However, neither of the requirements appears satisfied, and thus the claims are not adequately supported by the written description as filed.
Claims 11 and 19 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 2 recites the limitation “the network communication model is in a readable, understandable, and modifiable form”, and the term “understandable” is a relative term which renders the claim indefinite.  The term “understandable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (and instead further expands ambiguity to note that reading, 
Claims 11 and 19 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 2 recites the limitation “generating a network communication model based on the match data, … wherein the network communication model is configured to label a particular communication in the network as one of permitted and blocked”, and the claim misconstrues the labeling.  In particular, as described in the Specification, the model is not indicating a past action for a particular communication (i.e. one of “permitted and blocked”), but is instead determining what should (desired future) be done for a particular communication (i.e. “desired to be permitted” or “desired to be blocked” [0020]).  Thus, claim does not “distinctly claim the subject matter which the inventor or a joint inventor regards as the invention”, as it misconstrues the nature of the model (determining a future action vs presenting a past decision).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”).

With respect to independent claim 2, McGrew discloses a non-transitory computer-readable medium having computer program instructions stored thereon, the computer program instructions being executable by at least one computer processor in a remote server communicatively coupled to a network {para. 0081: “software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof”} to perform steps of:
receiving flow objects from a plurality of computer systems {paras. 0032 & 0039-0043: “various mechanisms can be leveraged to capture information about traffic in a network”}, wherein each flow object is data based on communication associated with a first application at a first computer system that operates with a second application at a second computer system {para. 0040: “the application associated with the traffic flow (e.g., packets 302 were sent by a web browser of node 10, packets 302 were sent by a videoconferencing application, etc.)”}.
matching the flow objects with one another to determine match data, wherein two flow object match when they represent two corresponding flows at opposite ends of an application-to-application communication {para. 0056: “The system may also regard two flows between the same set of addresses and ports as part of a bidirectional session”}
generating a network communication model based on the match data {para. 0034: “classifier process 244 may employ one or more supervised, unsupervised, or semi-supervised machine learning models. Generally, supervised learning entails the use of a training set of data, as noted above, that is used to train the model to apply labels to the input data. For example, the training data may include sample traffic data that is ‘normal,’ or ‘malware-generated.’”}, wherein the network communication model is in a readable, understandable, and modifiable form {paras. 0033-0034: “the model M may be a straight line that separates the data into two classes (e.g., labels)”, wherein the labels are “‘normal,’ or ‘malware-generated’”, and wherein the model may be modified by providing different input data and/or training data}, and wherein the network communication model is configured to label a particular communication in the network as one of permitted and blocked {paras. 0033-0034: “the model M may be a straight line that separates the data into two classes (e.g., labels)”, wherein the labels are “‘normal,’ or ‘malware-generated’”.  The Examiner notes that although McGrew discloses that the labels are “‘normal,’ or ‘malware-generated’”, McGrew does not explicitly disclose that the labels are to “label a particular communication in the network as one of permitted and blocked”.  However, the Examiner notes that it would be obvious to permit normal traffic while blocking malware-generated traffic, as it is merely combining prior art elements according to known methods to yield predictable results, i.e. application of the model into a router to determine whether a packet/session should be forwarded or dropped, as the classification of communication as “malware-generated” would lend itself to being dropped}.

With respect to dependent claim 3, McGrew discloses wherein the steps further include: providing the network communication model for labeling ongoing communications in the network based on the received flow objects {para. 0060: “traffic data collector 406 may analyze the received traffic data 404 using one or more machine learning classifiers and/or a set of rules. For example, traffic data collector 406 may apply a malware detection classifier to traffic data 404, to identify traffic data for a traffic flow associated with potential malware”}.

With respect to dependent claim 4, McGrew discloses wherein the generating is performed utilizing unsupervised learning {para. 0034: “classifier process 244 may employ one or more supervised, unsupervised, or semi-supervised machine learning models”}.

With respect to dependent claim 9, McGrew discloses wherein the match data includes significantly more permitted communications than blocked communications {para. 0032: “classifier process 244 may classify the gathered traffic data to detect other anomalous behaviors”}.

With respect to claims 11-13, a corresponding reasoning as given earlier in this section with respect to claims 2-4 applies, mutatis mutandis, to the subject matter of claims 11-13; therefore, claims 11-13 are rejected, for similar reasons, under the grounds as set forth for claims 2-4.

With respect to claim 18, a corresponding reasoning as given earlier in this section with respect to claim 9 applies, mutatis mutandis, to the subject matter of claim 18; therefore, claim 18 is rejected, for similar reasons, under the grounds as set forth for claim 9.

mutatis mutandis, to the subject matter of claim 19; therefore, claim 19 is rejected, for similar reasons, under the grounds as set forth for claim 2.

With respect to claim 20, a corresponding reasoning as given earlier in this section with respect to claim 4 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 is rejected, for similar reasons, under the grounds as set forth for claim 4.


Claims 5-8, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”) in view of Cichosz et al. (UK Patent Application No. GB-2516627-A, hereinafter “Cichosz”).

With respect to dependent claim 5, although McGrew teaches generation of a classifier/ model by machine learning, McGrew does not explicitly disclose that the machine learning process utilizes tree models; however, Cichosz discloses wherein the generating includes:
performing one or more passes over the match data {p. 8: “the totality of child nodes having been generated upon the data-slice-parallel execution of the steps b)-d) as the set of current nodes of a succeeding iteration”}.
growing rule trees in the network communication model based on evidence in the match data {p. 7: “the trees may be grown by: … performing a single pass through the data records stored in said data slice”}
terminating the multiple passes based on a stopping point {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”}.

McGrew and Cichosz are analogous art because they are from the same field of endeavor or problem-solving area of training models.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McGrew and Cichosz before him or her, to modify/develop the classifier of McGrew’s system to utilize learning using a tree model.  The suggestion and/or motivation for doing so would have been because it is “obvious to try” – choosing from a finite number of identified, predictable solutions for implementing a model / classifier, each with a reasonable expectation of success.  Therefore, it would have been obvious to combine the classifier in McGrew’s system with learning using a tree model to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 6, Cichosz discloses wherein the growing includes adding a new child node to the rule trees, with the new child node representing a feature-value pair in the match data {p. 4: “the values of the attributes of the data records of said node”}.

With respect to dependent claim 7, Cichosz discloses wherein the stopping point is based on one of a plurality of criteria including a certain number of matches, a certain number {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”}.

With respect to dependent claim 8, Cichosz discloses wherein the network communication model includes the rule trees subsequent to the terminating {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”, i.e. the termination occurs after leaves have been added to the tree}.

With respect to claims 14-17, a corresponding reasoning as given earlier in this section with respect to claims 5-8 applies, mutatis mutandis, to the subject matter of claims 14-17; therefore, claims 14-17 are rejected, for similar reasons, under the grounds as set forth for claims 5-8.

With respect to claim 21, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 21; therefore, claim 21 is rejected, for similar reasons, under the grounds as set forth for claim 5.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”) in view of Dothan (US Patent No. 10498617-B1, hereinafter “Dothan”).

McGrew teaches generation of flow information from collected traffic (e.g. [0039]-[0043] and [0050]-[0054]), McGrew does not explicitly disclose that the flow information is generated locally by each computer; however, Dothan discloses wherein each flow object is generated locally at each computer system based on collected underlying network information {col. 5, ll. 55-57: “each Controller-Publisher node include periodically collecting metrics from reporting agents 208 under its responsibility”}.

McGrew and Dothan are analogous art because they are from the same field of endeavor or problem-solving area of application monitoring.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McGrew and Dothan before him or her, to modify/develop the machine learning classifier system of McGrew’s system to utilize generation of the flow information locally rather than at another terminal.  The suggestion and/or motivation for doing so would have been because it is merely a rearrangement of where the data generation occurs that would not have modified the operation of the system; See MPEP § 2144.04(VI)(C).  Therefore, it would have been obvious to combine the machine learning classifier system in McGrew’s system with generation of the flow information locally rather than at another terminal to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491